Citation Nr: 0818936	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988. 

This appeal arises from a July 2005 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for prostate cancer 
claimed to be the result of exposure to herbicides while 
stationed in Vietnam.

The diagnosis of prostate cancer has been verified in this 
veteran.  However, what has not been fully ascertained is 
whether he spent any time in Vietnam.  In his application for 
service connection, received in March 2005, he stated that he 
was exposed to herbicides while in Vietnam from 1970 to 1971.  
In a July 2005 statement, the veteran alleges that his home 
base was Korat, Thailand, 6th Aerial Port Squadron, but that 
he was sent to Vietnam by V.O.C.  He noted that his DD Form 
214 showed service in Vietnam.  A review of the DD Form 214 
reveals that the veteran is in receipt of the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  However, aside from 
personnel serving in Vietnam, personnel serving in Thailand, 
Laos or Cambodia in direct support of combat operations in 
Vietnam during the same time period also were eligible for 
the medals.  Therefore, the award of these medals does not 
confirm the veteran's presence in Vietnam.  

In a statement received in April 2006, the veteran indicated 
that in addition to being stationed in Vietnam in 1970-71, he 
served in Korea from 1968 to 1970 at Kimpo, Korea.  The 
service treatment records folder includes two service 
personnel records, performance reports, which confirm that 
the veteran served at Korat RTAFB, Thailand from January 1970 
to January 1971.  A notation on the folder that contains 
these records is that these are pages from the veteran's 
service personnel records.  If service personnel records 
exist, they could be crucial in determining whether the 
veteran had qualifying service so as to allow service 
connection for prostate cancer.  Therefore additional 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied. 

2.  The AMC/RO should make an attempt to 
secure the veteran's complete service 
personnel records through official 
channels.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



